 

Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
the 10th day of June, 2016, by and between Waterford Group LLC (the
“Consultant”), whose principal place of business is 18865 State Road 54, Suite
110, Lutz, FL 33558, and Gopher Protocol Inc (the “Client”), whose principal
place of business is 23129 Cajalco Road, Perris, CA 92570.

 

WHEREAS, Consultant is an independent sales representative and is in the
business of providing sales and marketing services; and

 

WHEREAS, the Client deems it to be in its best interest to retain Consultant to
render to the Client such services as may be needed; and

 

WHEREAS, Consultant is ready, willing and able to render such consulting and
advisory services to Client.

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

 

1.           Consulting Services.  The Client desires to engage Consultant in
connection with the Services (as defined below). In consultation with management
of the Client, Consultant shall serve as an independent Sales and Marketing
Representative for Client to provide sales and marketing services on behalf of
Client in such capacity and/or perform such other duties as shall be directed by
the Client (collectively, the "Services"). In performing the Services,
Consultant shall report to such person as may, from time to time, be designated
by the Client’s chief executive officer. Consultant shall not have any authority
to execute contracts or make any commitments on behalf of the Client. Consultant
accepts the engagement provided in this Agreement and agrees to perform the
Services in a professional manner, diligently, in good faith, in a manner
consistent with the best interests of the Client.

 

It is acknowledged and agreed by the Client that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of the applicable state and federal securities laws.  The
services of Consultant shall not be exclusive to Client nor shall Consultant be
required to render any specific number of hours or assign specific personnel to
the Client or its projects.

 

2.          Independent Contractor.  Consultant agrees to perform the Services
hereto as an independent contractor.  Nothing contained herein shall be
considered to as creating an employer-employee relationship between the parties
to this Agreement.  The Client shall not make social security, worker’s
compensation or unemployment insurance payments on behalf of Consultant.  The
parties hereto acknowledge and agree that Consultant cannot guarantee the
results or effectiveness of any of the services rendered or to be rendered by
Consultant.  Rather, Consultant shall conduct its operations and provide its
services in a professional manner and in accordance with good industry
practice.  Consultant will use its best efforts and does not promise results.

 

 

 

 

3.          Time, Place and Manner of Performance.  The Consultant shall be
available for advice and counsel to the officers and directors of the Client as
such reasonable and convenient times and places as may be mutually agreed
upon.  Except as aforesaid, the time, place and manner of performance of the
services hereunder, including the amount of time to be allocated by the
Consultant to any specific service, shall be determined at the sole discretion
of the Consultant.

 

4.          Term; Termination of this Agreement.  The Term of this Agreement
shall be for a period of two (2) years (the “Term”). Client may terminate this
Agreement at any time and all responsibilities of Client shall be immediately
terminated as of such date.

 

5.          Compensation. In consideration of providing the Services, Consultant
shall receive the following consideration:

 

(a) A common stock purchase warrant to acquire 750,000 shares of common stock of
the Client at an exercise price of $2.25 per share for a period of five (5)
years (the "Warrant"). The Warrant shall vest on a quarterly basis in eight (8)
equal quarterly installments each in the amount of 93,750 shares during the
Term. The first quarterly installment shall vest upon the execution of this
Agreement, shall cover the second quarter of 2016 and shall be issued upon the
execution of this Agreement. Each subsequent quarterly installment shall vest
each quarter thereafter, on the first day of each quarter during the Term. In
the event the Agreement is terminated by the Client prior to the end of the
Term, any unvested shares underlying the Warrant shall not vest to Consultant
and shall be terminated; and

 

(c) 100,000 shares of restricted common stock of the Client (the "Shares") to be
issued to Consultant, in aggregate, pursuant to the following schedule:
Consultant shall receive 50,000 of the Shares for the second quarter of 2016
upon the execution of this Agreement and 12,500 of the Shares shall be issued to
Consultant each quarter thereafter, on the first day of each calendar quarter
during the Term.

 

6.          Accredited Investor Status. Consultant represents that it is an
accredited investor as that term is defined by Regulation D as promulgated under
the Securities Act of 1933, as amended (the “Act”), and all compensation in the
form of securities of the Client issued to Consultant under Section 5 of this
Agreement shall be issued under Section 4(2) of the Act.

 

7.          Work Product.  It is agreed that all information and materials
produced for the Client shall be the property of the Client, free and clear of
all claims thereto by the Consultant.

 

8.          Confidentiality.  The Consultant recognizes and acknowledges that it
has and will have access to certain confidential information of the Client and
its affiliates that are valuable, special and unique assets and property of the
Client and such affiliates.  The Consultant will not, during the term of this
Agreement, disclose, without the prior written consent or authorization of the
Client, any of such information to any person, for any reason or purpose
whatsoever.  In this regard, the Client agrees that such authorization or
consent to disclose may be conditioned upon the disclosure being made pursuant
to a secrecy agreement, protective order, provision of statute, rule, regulation
or procedure under which the confidentiality of the information is maintained in
the hands of the person to whom the information is to be disclosed or in
compliance with the terms of a judicial order or administrative process.

 

9.          Conflict of Interest; Non-Competition.  The Consultant shall be free
to perform services for other persons who are not in competition with the
principal business activities of the Client.  The Consultant will notify the
Client of its performance of consultant services for any other person, which
could potentially conflict with its obligations under the Agreement.  Upon
receiving such notice, the Client may give 15-day written notice of its intent
to terminate this Agreement pursuant to Section 7 of this Agreement, or consent
to the Consultant’s outside consulting activities; failure to provide notice of
intent to terminate this Agreement within 30 business days of receipt of written
notice of potential conflict shall constitute the Client’s ongoing consent to
the Consultant’s outside consulting services.

 

 

 

 

10.         Disclaimer of Responsibility for Act of the Client.  In no event
shall Consultant be required by this Agreement to represent or make management
decisions for the Client.  Consultant shall under no circumstances be liable for
any expense incurred or loss suffered by the Client as a consequence of such
decisions, made by the Client or any affiliates or subsidiaries of the Client.

 

11.          Indemnification.

 

  A. The Client shall protect, defend, indemnify and hold Consultant and its
assigns and attorneys, accountants, employees, officers and director harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys’ fees) of every kind and character resulting from, relating
to or arising out of (i) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Client herein, (ii)
negligent or willful misconduct, occurring during the term thereof with respect
to any of the decisions made by the Client.      

 

 

B. The Consultant shall protect, defend, indemnify and hold Client and its
assigns and attorneys, accountants, employees, officers and director harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys’ fees) of every kind and character resulting from, relating
to or arising out of (i) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Consultant herein,
or (ii) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Consultant.

 

12.         Notices.  Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing and delivered or sent by registered
or certified mail, or by Federal Express or other recognized overnight courier
to the principal office of each party.

 

13.         Waiver of Breach.  Any waiver by either party or a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by any party.

 

14.         Assignment.  This Agreement and the right and obligations of the
Consultant hereunder shall not be assignable without the written consent of the
Client.

 

15.         Applicable Law.  It is the intention of the parties hereto that this
Agreement and the performance hereunder and all suits and special proceedings
hereunder be construed in accordance with and under and pursuant to the laws of
the State of California and that in any action, special proceeding or other
proceedings that may be brought arising out of, in connection with or by reason
of this Agreement, the law of the State of California shall be applicable and
shall govern to the exclusion of the law of any other forum, without regard to
the jurisdiction on which any action or special proceeding may be instituted.

 

 

 

 

16.         Severability.  All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any
competent court, the Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.

 

17.         Entire Agreement.  This Agreement constitutes and embodies the
entire understanding and agreement of the parties and supersedes and replaces
all other or prior understandings, agreements and negotiation between the
Parties.

 

18.         Waiver and Modification.  Any waiver, alteration, or modification of
any of the provisions of this Agreement shall be valid only if made in writing
and signed by the parties hereto.  Each party hereto, may waive any of its
rights hereunder without affecting a waiver with respect to any subsequent
occurrences or transactions hereof.

 

19.         Binding Arbitration. Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.  The
arbitration shall be conducted in Riverside County, California.

 

20.         Counterparts and Facsimile Signature.  This Agreement may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.  Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a party hereto shall
constitute a valid and binding execution and delivery of this Agreement by such
party.  Such facsimile copies shall constitute enforceable original documents.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

 

CONSULTANT:

WATERFORD GROUP LLC

 

By: /s/Peter Berkman   Name: Peter Berkman   Title:  Managing Member      
CLIENT:   GOPHER PROTOCOL, INC.         By: /s/Michael Murray   Name: Michael
Murray   Title: CEO       PAYMENT INSTRUCTIONS:       Waterford Group, LLC   c/o
Peter Berkman, Esq.   18865 SR 54 # 110   Lutz, FL  33558  

 

 

 

